                           UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN


APPVION INC. RETIREMENT SAVINGS AND
EMPLOYEE STOCK OWNERSHIP PLAN
                         Plaintiff(s),

                          v.                              TELEPHONE SCHEDULING CONFERENCE
                                                                   Case No. 18-C-1861
DOUGLAS BUTH, et al.,
                                    Defendant(s).


HONORABLE WILLIAM C. GRIESBACH presiding                                        Time Called: 11:02 a.m.
Proceeding Held: August 5, 2019                                              Time Concluded: 11:19 a.m.
Deputy Clerk: Cheryl                                                                   Tape: 080519

Appearances:

    Plaintiff(s):     Frederick Perillo, Leo Beus, Richard Williams and Sara Geenen

    Defendant(s):     Richard Winter and Chelsea McCarthy on behalf of Willamette Management
                      Associates, Inc.
                      James Fleckner, Gabrielle Gould and Thomas Wickham Schmidt on behalf of State
                      Street Bank and Trust Company, N.A., Kelly Driscoll, and Sydney and Stephen Mrzeotti
                      Jeffrey Russell and Barbara Smith on behalf of Smith Reliance Trust Company
                      Trustee Employees Martin, Kaplan, and Williams
                      Lars C. Golumic and Meredith Kinelblatt on behalf of Stout Risius Ross, LLC; Stout
                      Risius Ross, Inc.; Scott Levine; Debora Levine; Aziz El-Tahch; Ayelish McGarvey;
                      Robert Socol; and Lynn Socol
                      Michael Richman, David Jimenez-Ekman, Caroline L. Meneau, Craig Martin and
                      Michael T. Graham on behalf of Former Officer and Director defendants: Andrea
                      Willetts, Carol J. Ferree, Lisa L. Carter, Mark Tyczkowski, Mary E. Murphy, Terry
                      Murphy, Debra L. Fantini, Rick Fantini, Kent Willetts, Anne Karch, Paul J. Karch,
                      Douglas P.Buth, Gayle Buth, Mark Suwyn, Patricia Suwyn, Stephen Carter, Tom Ferree,
                      Angela Tyczkowski, Kerry Arent, Timothy Arent, Susan Scherbel, Thomas Scherbel,
                      Andrew Reardon, Michele Reardon, Mark Richards, Jeanne Richards, Angela Gilligan,
                      Kevin Gilligan, Kathi Seifert, Dale Parker, Debrah Parker, Ronald Pace, and Teresa Pace
                      Michael Scheier on behalf of Argent Trust Company
                      Chris Nemeth on behalf of Houliahn Lokey Financial

The Court inquires as to how much time the parties will need for argument and how the argument can be scheduled
and arranged without repetition.
Mr. Beus suggests defendants confer and have one party address commons arguments. The defendants would also
confer on differences and allow time for each party to speak only to those differences. Time could be divided
equally.
Court inquires if defendants are all acting individually.
Mr. Graham speaks on behalf of all defendants. He proposes all 8 motions to dismiss be heard on their own and
recommends each side be given 20 minutes per motion or defendant group. He suggests arguments be split up

                Case 1:18-cv-01861-WCG Filed 08/05/19 Page 1 of 2 Document 158
by role of defendant, i.e. trustees, officers and directors, financial advisors. He suggests 4-5 hours for argument.
The Court suggests the defendants prepare a schedule for the arguments and provide it to the plaintiff.

The Court provides possible hearing dates.
August 22, 23, September 3, 6, 9, 10, 13, 18, 26, 27, or the morning of October 3, 4.
The parties will confer as to a date that works for all of the parties and notify the clerk.
The Court will determine the location. The parties anticipate approximately 24-26 attorneys. It is possible that
the hearing could be moved to Milwaukee or to the Brown County Courthouse. The Court may also consider the
Green Bay Packers schedule.




                Case 1:18-cv-01861-WCG Filed 08/05/19 Page 2 of 2 Document 158
